Citation Nr: 9928042	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-34 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1977 to May 
1989.

This appeal arises from a rating decision of January 1996 
from the Atlanta, Georgia, Regional Office (RO).  

A rating decision in June 1999 denied an increased disability 
rating for hearing loss.  In a statement that was received at 
the Board of Veterans' Appeals (Board) in August 1999, the 
veteran indicated that he did not agree with receiving no 
compensation for requiring hearing aids.  An appeal for an 
increased rating for hearing loss has not perfected.  
Additionally, a notice of disagreement must be filed with the 
office from which the veteran received notice of the 
determination.  38 C.F.R. § 20.300 (1998).  Therefore, the 
Board does not have jurisdiction to consider the issue of an 
increased rating for hearing loss.  Accordingly, the 
veteran's statement is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  No lumbar spine disorder was identified or diagnosed 
during service.

3.  There is no continuity of any lumbar spine disorder 
following service nor does  the evidence show that a lumbar 
spine disability is related to service.

4.  Right hip trochanteric bursitis during service was acute.

5.  There is no continuity of a right hip disorder following 
service and the evidence does not show that a right hip 
disability is related to service.

6.  There is no competent evidence of arthritis of the lumbar 
spine or right hip within one year of discharge from service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (1998).  

2.  A right hip disability was not incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
The veteran has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
already been sought and associated with the claims folder.  
Accordingly, the Board finds that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served continuously for ninety (90) days or 
more, and arthritis becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  

Lumbar spine

A September 1986 medical record notes that the veteran 
complained of recurrent back pain.  The assessment was rule 
out muscle strain.  Therefore, no back disorder was 
identified or diagnosed.  There were no further entries in 
the service medical records regarding the lumbar spine during 
the remainder of the veteran's active service.  The report of 
medical history, dated in December 1988 for separation from 
service, notes that the veteran indicated that he had 
recurrent back pain.  The physician's remarks indicate that 
this was previously documented.  The report of medical 
examination, also dated in December 1988 for separation from 
service, indicates that the clinical evaluation of the spine 
was normal.  Therefore, while the veteran complained of back 
pain at the time of the separation examination, there was 
again no back disorder identified.  Accordingly, no back 
disorder was identified or diagnosed during active service.  
38 C.F.R. § 3.303(a) (1998).

The report of a Department of Veterans Affairs (VA) 
examination, dated in August 1989, notes as the past medical 
history back injury and that there were no present 
complaints.  The report indicates a diagnosis of possible 
traumatic arthritis of the lumbosacral spine not found.  
Therefore, no lumbar spine disorder was identified or 
diagnosed immediately following the veteran's service, nor 
were there complaints of a lumbar spine problem.  It was not 
until December 1990 that private medical records show 
degenerative disease and degenerative changes.  A January 
1991 statement from a private physician notes that the 
veteran had been treated since December 1990 and had 
complained of back pain since that time.  The statement also 
indicates there were some degenerative changes with mild 
protrusion at L4-5 and L5-S1.  Since the medical evidence 
does not show an identifiable back disorder at discharge and 
no back problem was complained of or identified until 
December 1990, there is no continuity of any back disorder 
following service.  38 C.F.R. § 3.303(b) (1998).

An October 1995 statement from the Poer Clinic notes that the 
veteran's service medical records were briefly reviewed and 
that his "present problems are acute episodes of pain that 
follow excerbation of a chronic traumatic/degenerative 
arthritis condition."  The statement does not identify what 
type of facility the Poer Clinic is nor does it identify the 
specialty of the clinicians at that facility.  As noted 
above, no back disorder was identified or diagnosed during 
service.  Additionally, immediately following his discharge 
from service, no arthritis was identified.  Therefore, 
contemporaneous medical evidence from service and immediately 
following service contradicts the statement.  Accordingly, 
the evidence does not support the contention that any current 
back disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A report of VA X-rays of the lumbosacral spine, dated in 
August 1989, notes a negative study.  The medical evidence 
does not show degenerative changes until December 1989.  
Therefore, arthritis of the lumbar spine was not shown within 
one year of the veteran's discharge from service.  38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  

No back disorder was identified or diagnosed during service 
and there is no continuity of a back disorder following 
service.  Additionally, all of the evidence does not show 
that any current back disorder was incurred in service and 
arthritis of the lumbar spine is not shown within one year of 
discharge from service.  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
a back disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (1998).  

Right hip

A November 1980 clinical record notes a complaint of right 
hip pain.  The report of a November 1980 X-ray of the right 
hip indicates within normal limits.  A January 1981 medical 
record notes an assessment of trochanteric bursitis versus 
arthritis.  Medical records, dated from February 1981 through 
May 1981, note complaints of right hip pain.  The physician's 
remarks on a report of medical history, dated in September 
1981, indicates occasional pain in the right hip.  A report 
of medical examination, also dated in September 1981, notes 
the clinical evaluation of the lower extremities and other 
musculoskeletal was normal.  A report of medical history, 
dated in January 1985, shows that the veteran indicated that 
he had arthritis, rheumatism, or bursitis but the report does 
not show that this was related to the right hip.  A report of 
medical examination, also dated in January 1985, notes the 
clinical evaluation of the lower extremities and other 
musculoskeletal was normal.  A report of medical history, 
dated in December 1988 for separation, notes that the veteran 
indicated that had arthritis, rheumatism, or bursitis, 
however, the report does not show that this was related to 
the right hip.  The report of medical examination, also dated 
in December 1988, notes the clinical evaluation of the lower 
extremities and other musculoskeletal was normal.  Therefore, 
while there was an episode of right hip pain in 1980 and 1981 
that was assessed as trochanteric bursitis, there were no 
subsequent findings or diagnosis of a right hip disorder 
during the remainder of the veteran's service.  Accordingly, 
any right hip disorder during service was acute.  38 C.F.R. 
§ 3.303(a) (1998).

The report of an August 1989 VA examination does not show 
that the veteran complained of his right hip and there were 
no findings related to the right hip.  An August 1989 report 
of VA X-rays of the pelvis notes phleboliths [a calculus or 
concretion in a vein] in the pelvis.  The report indicates 
that otherwise the pelvis appeared normal.  The record 
contains no further medical findings or complaints related to 
the right hip until an October 1995 statement from a private 
clinic notes arthralgia of the femur head.  This was over 
five years following discharge from service.  Therefore, 
there is no continuity of a right hip disorder following 
service.  38 C.F.R. § 3.303(b) (1998).  

An October 1995 statement from the Poer Clinic notes that the 
veteran had an arthralgia of the femur head due to 
degeneration of the joints following a history of repeated 
trauma.  The statement notes service medical records were 
briefly reviewed and that his "present problems are acute 
episodes of pain that follow excerbation of a chronic 
traumatic/degenerative arthritis condition."  The statement 
does not identify what type of facility the Poer Clinic is 
nor does it identify the specialty of the clinicians at that 
facility.  As noted above, right trochanteric bursitis was 
identified in 1980 and 1981.  The service medical records 
contain no further complaints or other findings specifically 
related to the right hip after 1981.  Additionally, 
immediately following his discharge from service, no right 
hip arthritis or other disorder was identified.  Therefore, 
contemporaneous medical evidence from service and immediately 
following service contradicts the statement.  Therefore, the 
evidence does not support the contention that any current 
right hip disorder was incurred in active service.  38 C.F.R. 
§ 3.303(d) (1998).

As noted, the August 1989 VA X-ray report only indicates 
phleboliths of the pelvis.  The report does not show 
arthritis.  Accordingly, there is no evidence of arthritis of 
the right hip within one year of discharge from service.  38 
C.F.R. §§ 3.307, 3.309(a) (1998).  

Any right hip disorder during service was acute and there is 
no continuity of a right hip disorder following service.  
Additionally, the evidence does not show that any current 
right hip disorder was incurred in service and arthritis of 
the right hip is not shown within one year of discharge from 
service.  Accordingly, the preponderance of the evidence is 
against the claim for service connection for a right hip 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (1998).  


ORDER

1.  Service connection for a lumbar spine disability is 
denied.
2.  Service connection for a right hip disability is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

